Citation Nr: 0933239	
Decision Date: 09/03/09    Archive Date: 09/14/09

DOCKET NO.  06-02 602	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an initial compensable evaluation for 
bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

W. Yates, Counsel


INTRODUCTION

The Veteran served on active duty from March 1969 to February 
1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.

In December 2008, the Board remanded this matter for 
additional evidentiary development.


FINDINGS OF FACT

1.  The July 2005 VA audiological examination revealed level 
I hearing acuity in the right ear and level I hearing acuity 
in the left ear. 

2.  The January 2007 VA audiological examination revealed 
level II hearing acuity in the right ear and level IV hearing 
acuity in the left ear. 

3.  The February 2009 VA audiological examination revealed 
level I hearing acuity in the right ear and level I hearing 
acuity in the left ear. 


CONCLUSION OF LAW

The criteria for an initial compensable disability rating for 
bilateral hearing loss have not been met.  38 U.S.C.A. §§ 
1155, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.85, 4.86, 
Diagnostic Code 6100 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
Veteran status; (2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  Two March 2006 VA letters to the 
veteran satisfied the VCAA duty to notify as required by 
Dingess.  Id.  The claim was subsequently readjudicated and 
supplemental statements of the case issued.

With respect to the Veteran's claim herein, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2008).  

The Veteran's claim concerning the proper disability rating 
to be assigned to his service-connected bilateral hearing 
loss arises from his disagreement with the initial disability 
evaluation assigned to this condition following the grant of 
service connection.  Specifically, the Veteran appealed the 
RO's October 2005 rating decision which granted service 
connection at a noncompensable (0 percent) rating for 
bilateral hearing loss, effective from February 8, 2005.  
Once service connection is granted the claim is 
substantiated, additional notice is not required, and any 
defect in the notice is not prejudicial.  Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007).  

The Board notes that the Court has issued a decision in 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), regarding 
the notice required for an increased compensation claim. 
However, in Vazquez-Flores, the Court distinguished claims 
for increased compensation of an already service-connected 
disability from those regarding the initial-disability-rating 
element of a service connection claim. In addition, the Court 
has previously held that, when the rating decision that is 
the basis of the appeal was for service connection for the 
claimed disability, once a decision awarding service 
connection, a disability rating and an effective date has 
been made, § 5103(a) notice has served its purpose, and its 
application is no longer required because the claim has 
already been substantiated. See Sutton v. Nicholson, 20 Vet. 
App. 419, 426-427 (2006) (citing Dingess, supra). As such, in 
the instant case, a discussion of whether sufficient notice 
has been provided for an increased compensation claim is not 
necessary because this is an initial rating claim and the 
Court articulated that the Vazquez-Flores notice requirements 
apply to a claim for increase and not an initial rating 
claim.  Therefore, no further notice as to this claim is 
needed under VCAA.

In addition, the duty to assist the Veteran has also been 
satisfied in this case.  The RO has obtained the Veteran's 
service treatment records, as well as his identified VA and 
private medical treatment records.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  The VA has also provided the Veteran with 
multiple VA audiological examinations to determine the 
severity of his bilateral hearing loss.  Finally, there is no 
indication in the record that additional evidence relevant to 
the issue being decided herein is available and not part of 
the record.  See Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  

Under these circumstances, no further notice or assistance to 
the Veteran is required to fulfill VA's duty to assist in the 
development of his claim herein.  Smith v. Gober, 14 Vet. 
App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela 
Cruz v. Principi, 15 Vet. App. 143 (2001); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 
537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; 
Shinseki v. Sanders/Simmons, 556 U.S. ____ (2009); 129 S. Ct. 
1696 (2009).  

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims file.  Although the Board has an obligation 
to provide reasons and bases supporting this decision, there 
is no need to discuss, in detail, all of the evidence 
submitted by the Veteran or on his behalf.  See Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must 
review the entire record, but does not have to discuss each 
piece of evidence).  The analysis below focuses on the most 
salient and relevant evidence and on what this evidence 
shows, or fails to show, as to the claim on appeal.  The 
Veteran should not assume that the Board has overlooked 
pieces of evidence that are not explicitly discussed herein.  
See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the claimant).

In this case, the Veteran is seeking a compensable initial 
evaluation for his service-connected bilateral hearing loss.  

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule).  38 C.F.R. Part 4 (2008).  The 
Rating Schedule is primarily a guide in the evaluation of 
disability resulting from all types of diseases and injuries 
encountered as a result of or incident to military service.  
The ratings are intended to compensate, as far as can 
practicably be determined, the average impairment of earning 
capacity resulting from such diseases and injuries and their 
residual conditions in civilian occupations.  See 38 U.S.C.A. 
§ 1155; 38 C.F.R. § 4.1 (2008).  

In considering the severity of a disability, it is essential 
to trace the medical history of the Veteran.  See 38 C.F.R. 
§§ 4.1, 4.2, 4.41 (2008).  Consideration of the 
whole-recorded history is necessary so that a rating may 
accurately reflect the elements of disability present.  See 
38 C.F.R. § 4.2 (2008); Peyton v. Derwinski, 1 Vet. App. 282 
(1991).  

Where a Veteran appeals the initial rating assigned for a 
disability, evidence contemporaneous with the claim and with 
the initial rating decision granting service connection would 
be most probative of the degree of disability existing at the 
time that the initial rating was assigned and should be the 
evidence "used to decide whether an original rating on 
appeal was erroneous. . . ."  See Fenderson v. West, 12 Vet. 
App. 119, 126 (1999).  If later evidence indicates that the 
degree of disability increased or decreased following the 
assignment of the initial rating, "staged" ratings may be 
assigned for separate periods of time based on facts found.  
Id.; see also Hart v. Mansfield, 21 Vet. App. 505 (2007) 
(noting that staged ratings are appropriate whenever the 
factual findings show distinct time periods in which a 
disability exhibits symptoms that warrant different ratings).  

In October 2005, the RO issued a rating decision which 
granted service connection at a noncompensable (0 percent) 
disability rating for bilateral hearing loss, effective from 
February 8, 2005.  The Veteran subsequently appealed this 
decision seeking a higher initial disability rating.

The Veteran asserts that a higher initial disability rating 
is warranted for his bilateral hearing loss under 38 C.F.R. 
§ § 4.85-4.86, Diagnostic Code 6100, which is used for rating 
bilateral hearing loss.

In July 2005, the Veteran underwent a VA audiological 
examination.  The authorized audiological evaluation revealed 
pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
20
50
65
LEFT
10
5
20
60
85

The average pure tone threshold at 1,000, 2,000, 3,000, and 
4,000 Hertz was reported as 36.3 decibels in the right ear, 
and 42.5 decibels in the left ear.  Speech audiometry 
revealed speech recognition ability of 94 percent in the 
right ear and 96 percent in the left ear.  

The report of a February 2006 VA graphical audiological 
evaluation is included in the record.  Pure tone thresholds, 
in decibels, were charted on a graph, but were not 
numerically reported. See Kelly v. Brown, 7 Vet. App. 471, 
474 (1995) (holding that the Board may not interpret 
graphical representations of audiometric data).

In January 2007, the Veteran underwent a second VA 
audiological examination.  
The authorized audiological evaluation revealed pure tone 
thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
20
30
80
75
LEFT
20
15
30
75
85

The average pure tone threshold at 1,000, 2,000, 3,000, and 
4,000 Hertz was reported as 51.25 decibels in the right ear, 
and 51.25 decibels in the left ear.  Speech audiometry 
revealed speech recognition ability of 88 percent in the 
right ear and 80 percent in the left ear.  

In February 2009, the Veteran underwent a third VA 
audiological examination.  The VA examiner noted that the 
Veteran's claims folder was available and reviewed.  The 
authorized audiological evaluation revealed pure tone 
thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
20
75
70
LEFT
15
10
20
75
90

The average pure tone threshold at 1,000, 2,000, 3,000, and 
4,000 Hertz was reported as 43.75 decibels in the right ear, 
and 48.75 decibels in the left ear.  Speech audiometry 
revealed speech recognition ability of 92 percent in the 
right ear and 92 percent in the left ear.  The report noted 
that the Veteran's complaints of difficulty hearing voices 
when in background noise.  It also noted that the Veteran 
denied having problems hearing at work, when questioned 
directly.  The report concluded with diagnosis of bilateral 
sensorneural hearing loss.

Based upon its review of the evidence of record, the Board 
concludes that a compensable disability rating is not 
warranted for the Veteran's service-connected bilateral 
hearing loss.

The severity of a hearing loss disability is determined by 
comparisons of audiometric test results with specific 
criteria set forth at 38 C.F.R. § 4.85.  Evaluations of 
bilateral defective hearing range from noncompensable to 100 
percent based on organic impairment of hearing acuity as 
measured by the results of controlled speech discrimination 
tests together with the average hearing threshold level as 
measured by puretone audiometry tests in the frequencies of 
1,000, 2,000, 3,000, and 4,000 Hertz (cycles per second).  
The Rating Schedule allows for such audiometric test results 
to be translated into a numeric designation ranging from 
level I, for essentially normal acuity for VA compensation 
purposes, to level XI, for profound deafness, in order to 
evaluate the degree of disability from bilateral service-
connected defective hearing.  An examination for hearing 
impairment must be conducted by a state-licensed audiologist 
and must include a controlled speech discrimination test 
(Maryland CNC) and a puretone audiometry test.  Examinations 
are to be conducted without the use of hearing aids.  38 
C.F.R. § 4.85.

In certain situations, the rating criteria provide for rating 
exceptional patterns of hearing impairment under the 
provisions of 38 C.F.R. § 4.86.  If the puretone threshold is 
greater than 55 decibels at each of four specified 
frequencies (1000 Hertz, 2000 Hertz, 3000 Hertz and 4000 
Hertz), or if the puretone threshold is 30 decibels or less 
at 1000 Hertz and simultaneously 70 decibels or more at 2000 
Hertz, VA must determine the Roman numeral designation for 
hearing impairment from either Table VI or Table VIa, 
whichever results in the higher numeral.  That numeral will 
then be elevated to the next highest numeral for 
consideration.  Each ear is evaluated separately.  38 C.F.R. 
§ 4.86.

The July 2005 VA audiological examination demonstrates that 
under the Rating Schedule, the Veteran's hearing impairment 
was manifested by level I hearing acuity in the right ear and 
level I hearing acuity in the left ear.  See 38 C.F.R. § 
4.85, Table VI.  Using Table VII, the result is a 
noncompensable evaluation for bilateral hearing impairment.  
See 38 C.F.R. § 4.85, Table VII, Diagnostic Code 6100.  
Additionally, the hearing loss shown by this audiological 
examination does not qualify for an exceptional pattern of 
hearing impairment.  See 38 C.F.R. § 4.86.  

The January 2007 VA audiological examination demonstrates 
that under the Rating Schedule, the Veteran's hearing 
impairment was manifested by level II hearing acuity in the 
right ear and level IV hearing acuity in the left ear.  See 
38 C.F.R. § 4.85, Table VI.  Using Table VII, the result is a 
noncompensable evaluation for bilateral hearing impairment.  
See 38 C.F.R. § 4.85, Table VII, Diagnostic Code 6100.  
Additionally, the hearing loss shown by this audiological 
examination does not qualify for an exceptional pattern of 
hearing impairment.  See 38 C.F.R. § 4.86.  

The February 2009 VA audiological examination demonstrates 
that under the Rating Schedule, the Veteran's hearing 
impairment was manifested by level I hearing acuity in the 
right ear and level I hearing acuity in the left ear.  See 38 
C.F.R. § 4.85, Table VI.  Using Table VII, the result is a 
noncompensable evaluation for bilateral hearing impairment.  
See 38 C.F.R. § 4.85, Table VII, Diagnostic Code 6100.  
Additionally, the hearing loss shown by this audiological 
examination does not qualify for an exceptional pattern of 
hearing impairment.  See 38 C.F.R. § 4.86.  

The assignment of disability evaluations for hearing 
impairment is a purely mechanical application of the rating 
criteria from which the Board cannot deviate.  Lendenmann v. 
Principi, 3 Vet. App. 345, 349 (1992); see also Massey v. 
Brown, 7 Vet. App. 204, 208 (1994) (finding the Board may 
only consider the specific factors as are enumerated in the 
applicable rating criteria).  

Since the initial grant of service connection, the Board 
finds that the overall disability picture for the Veteran's 
bilateral hearing loss correlates to a noncompensable (0 
percent) rating during this entire time frame, so this rating 
must remain in effect.  See Fenderson v. West, 12 Vet. App. 
119 (1999).  
 
In reaching this conclusion, the Board has considered the 
holding in Martinak v. Nicholson, 21 Vet. App. 447, 455-56 
(2007), which requires VA audiologist to describe the 
functional effects of a hearing loss disability in the 
examination report.  In the July 2005 VA examination report, 
the VA examiner noted the Veteran's complaints of difficulty 
understanding speech in background noise.  The VA examiner 
also noted that the Veteran was employed as a security 
officer, and that he denied any occupational noise exposure.  
The February 2009 VA examination report noted the Veteran's 
complaints of difficulty hearing voices when in background 
noise.  The report also noted, however, that the Veteran 
"denied having problems hearing at work."  Thus, the Board 
finds the examinations conducted in this matter to be 
sufficient to determine the severity of the Veteran's 
bilateral hearing loss.

As the preponderance of the evidence is against the claim for 
a compensable initial rating for service-connected bilateral 
hearing loss since February 8, 2005, the benefit of the doubt 
rule is not applicable, and the claim must be denied.  See 38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990); see also Massey v. Brown, 7 Vet. App. 204, 208 (1994) 
(finding the Board may only consider the specific factors as 
are enumerated in the applicable rating criteria).

In considering the Veteran's claim herein, the Board has also 
considered the issue of whether the schedular evaluation 
assigned the Veteran's condition herein is inadequate, thus 
requiring that the RO refer a claim to the Chief Benefits 
Director or the Director, Compensation and Pension Service, 
for consideration of "an extra-schedular evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability or 
disabilities."  38 C.F.R. § 3.321(b)(1) (2008); Barringer v. 
Peake, 22 Vet. App. 242 (2008) (noting that the issue of an 
extraschedular rating is a component of a claim for an 
increased rating and referral for consideration must be 
addressed either when raised by the Veteran or reasonably 
raised by the record).  

An extra-schedular evaluation is for consideration where a 
service-connected disability presents an exceptional or 
unusual disability picture with marked interference with 
employment or frequent periods of hospitalization that render 
impractical the application of the regular schedular 
standards.  Floyd v. Brown, 9 Vet. App. 88, 94 (1996).  An 
exceptional or unusual disability picture occurs where the 
diagnostic criteria do not reasonably describe or contemplate 
the severity and symptomatology of the Veteran's service-
connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 
(2008).  If there is an exceptional or unusual disability 
picture, the Board must then consider whether the disability 
picture exhibits other factors such as marked interference 
with employment and frequent periods of hospitalization.  
Thun, 22 Vet. App. at 115-116.  When those two elements are 
met, the appeal must be referred for consideration of the 
assignment of an extraschedular rating.  Otherwise, the 
schedular evaluation is adequate, and referral is not 
required.  38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 
116.  

The schedular evaluation in this case is not inadequate.  A 
compensable disability rating is provided for certain 
manifestations of this condition, but the medical evidence 
reflects that those manifestations are not present in this 
case.  Since the initial grant of service connection, the 
appellant's right ear hearing loss has been manifested by no 
more than Level II hearing acuity and his left ear hearing 
loss has been manifested by no more than Level IV hearing 
acuity.  See 38 C.F.R. § 4.85, Table VI.  When comparing this 
disability picture with the hearing acuity contemplated by 
the Rating Schedule, the Board finds that the schedular 
evaluation regarding the appellant's bilateral hearing loss 
disability is not inadequate.  A compensable rating is 
provided for certain audiological findings but the medical 
evidence reflects that those findings are not present in this 
case.  Therefore, the schedular evaluation is adequate and no 
referral is required.  See 38 C.F.R. § 4.85; see also 
VAOPGCPREC 6-96; 61 Fed. Reg. 66749 (1996).  




ORDER

An initial compensable evaluation for bilateral hearing loss 
is denied.


____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


